Citation Nr: 1215237	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  07-37 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 8, 1998 to December 13, 2000.

2.  Entitlement to an effective date earlier than December 13, 2000 for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which awarded service connection for PTSD and assigned 50 percent disability rating effective January 8, 1998.  The Veteran, through his attorney, perfected the issues of a higher initial evaluation and an earlier effective date for the grant of service connection for PTSD.

In June 2009, the Board denied the claim of an effective date earlier than January 8, 1998 for the grant of service connection for PTSD and remanded the issue of an initial disability evaluation in excess of 50 percent for PTSD.  In a January 2010 rating decision, the RO assigned a 70 percent disability evaluation for PTSD, which is the sole service-connected disability, and a total rating based on individual unemployability (TDIU) from September 5, 2008, and continued the 50 percent evaluation prior to that date.  In a February 2010 rating decision, the RO assigned an effective date of May 2, 2006, for both the 70 percent rating for PTSD and for the award of a TDIU.  In March 2010, the Veteran's attorney indicated that they were satisfied with the schedular 70 percent disability evaluation for PTSD from May 2, 2006, but sought an effective date of January 8, 1998 for the assignment of a TDIU.  

In September 2010, the Board remanded the issues of entitlement to a schedular rating over 50 percent for PTSD from January 8, 1998 through May 1, 2006, and entitlement to an effective date prior to May 2, 2006 for the award of a TDIU for additional development.  Specifically, the Board requested an addendum VA medical opinion for reconciliation of conflicting opinions as to whether the Veteran's service-connected PTSD precluded employment, and if so, since when PTSD began precluding employment.  In a December 2010 rating decision, the RO granted an earlier effective date of December 12, 2000 for both the assignment of the 70 percent rating for PTSD and for the award of TDIU.  However, as those grants did not represent a total grant of benefits sought on appeal the claims remaining before the Board, as stated by the representative in a May 2011 statement, are (1) entitlement to a schedular rating over 50 percent for PTSD prior to December 13, 2000 and (2) entitlement to an effective date prior to December 13, 2000 for the award of a TDIU.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  Prior to December 13, 2000, the Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  

3.  The claims file does not contain any communication or evidence received prior to January 8, 1998, which could be interpreted as an informal or formal claim for TDIU.

4.  Prior to December 13, 2000, service connection was only in effect for PTSD rated as 50 percent disabling; the preponderance of the evidence is against a finding that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation prior to December 13, 2000. 



CONCLUSIONS OF LAW

1.  Prior to December 13, 2000, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).   

2.  The criteria for an effective date earlier than December 13, 2000, for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.400, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) and redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in June 2001, November 2001, and November 2003 letters, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  June 2006 and July 2007 letters further advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claims for a higher initial rating for PTSD and for the award of a TDIU arise from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA treatment records, a private September 2008 psychological evaluation and opinion and lay statements.  In addition, the Veteran was afforded VA examinations for his service-connected PTSD in January 2005, July 2006, May 2008, and September 2009.  Additional addendum VA opinions pertaining to the Veteran's PTSD and any resulting occupational impairment were obtained from the September 2009 VA examiner in January and November 2010.  The Board finds that the aforementioned examinations and addendum opinions are adequate to allow proper adjudication of the issues on appeal.  While the claims folder was not available for review by the July 2006 examiner, the Veteran's reported medical history pertaining to his service-connected PTSD appears to have been fully and accurately documented in the examination report.  Moreover, the examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full reported and documented history of the disability on appeal.  Moreover, in light of the obtainment of additional addendum opinions for clarification from the September 2009 VA examiner pertaining to the Veteran's occupational functioning, the Board finds that the September 2009 examination is also adequate for rating the Veteran's service-connected PTSD on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims for an initial evaluation in excess of 50 percent for PTSD prior to December 13, 2000 and for the assignment an effective date for a TDIU prior to December 13, 2000, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





Analysis

Initial rating in excess of 50 percent for PTSD prior to December 13, 2000

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling since from January 8, 1998 to December 13, 2000.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

In this case, September and October 1999 statements of the Veteran's mother and sister indicated that the Veteran had difficulty maintaining employment.  They stated that he kept to himself and he was unfriendly to others, especially those of other cultures.  

Review of post-service treatment records reveals that the Veteran initially sought psychiatric treatment in February 1999.  At that time, the Veteran was unemployed and seeking information regarding Veterans benefits and Vet Center services.  Delusions, disorganized thinking, hallucinations, sleep disturbance, decreased energy level, and suicidal/homicidal ideations were denied.  

In March 1999, the Veteran remained unemployed.  He felt something was wrong due to having multiple jobs since service due, reportedly to difficulty with authority.  The Veteran resented that civilian employers did not appreciate his Vietnam service.

VA treatment records dating from March 1999 through December 2000 show the following psychiatric complaints: flashbacks, intrusive recollections and nightmares about Vietnam service; insomnia and sleep disturbances; perimeter checks; increased alcohol consumption and use of alcohol and marijuana to calm down and facilitate sleep; difficulty concentrating; becoming easily agitated; a legal history of road rage and 4 prior arrests for assault; needing to always have or carry a gun; a hyperstartle response to the sound of a helicopter; paranoia and distrust of others; avoidance of crowds; social isolation and detachment from family and friends; lack of meaningful relationships since service; feeling emotionless with fear of or an inability to express emotions; depression; difficulty maintaining employment due to difficulty with authority and working with others; difficulty with anger management; resentfulness of others due to lack of appreciation for his military service; and an inability to associate with people in society and with people of Vietnamese or Asian dissent.  

From March 1999 to May 2000, VA treatment records show that the Veteran was reportedly able to obtain employment, however, he experienced difficulty maintaining employment.  He hoped to secure management level employment so he could work independently.  He reportedly began experiencing problems with supervisory figures upon his return from Vietnam.  He was able to work unsupervised for 19 years prior to July 1999.  While it appears that the Veteran did obtain employment at unknown times prior to December 13, 2000, it was only noted that he was previously employed shortly after leaving his place of employment, reportedly due to his bad temper and/or difficulty with authority.  As such, the duration of employment alluded to is unclear.  In March 2000, the Veteran began doing subcontracting work for his nephew while he continued to look for full-time employment.  

Upon undergoing a psychological evaluation in May 2000, the Veteran indicated that he did not think that he had a nervous condition, rather, others reportedly observed changes in him such as avoidance of crowds and depression.  The Veteran had been transient and living with relatives since 13 months prior.  Occupationally, he reported employment doing maintenance at a rental property for the last 17 years.  He was compensated in the form of an apartment.  The Veteran became unemployed when the property was sold 13 months prior.  In addition to working maintenance, the Veteran also reported working some "regular jobs."  He had reportedly worked "hundreds of jobs."  He most recently quit when his boss called him an idiot when he forgot to make a delivery.  His departures from various places of employment were at his own desire, often due to feelings that he could not adjust to authority figures.  The evaluating psychologist diagnosed chronic PTSD, mild to moderate in degree, and alcohol and cannabis abuse.  A GAF score of 55 was assigned.   

In July 2000, the Veteran reportedly drank daily.  He stated that he was last employed in January 2000 as a clerk for 14 months prior.  Some suicidal and/or homicidal thoughts were reported on occasion, however, not recently.  Socially, the Veteran attended church on occasion and he began attending group therapy with other Vietnam veterans for PTSD.  He found group therapy to be helpful with coping with PTSD symptomatology and to view his Vietnam service in a more positive light.  

In November 2000, the Veteran was working as a painter doing home improvement for a contractor.  He worked on the side as well.  In December 2000, the Veteran reportedly moved into a new apartment, started a savings account, and felt more positive about his life.  Significantly, he reportedly worked all day prior to his appointment because weather did not permit him to work the few days prior.  He had a positive outlook about the upcoming year, however, he was a loner who sometimes detached himself from family and friends due to feelings of inadequacy based on material possessions.  Mental status examination in December 2000 showed that the Veteran was cooperative with slow speech.  His mood was mildly depressed and anxious.  He was alert and oriented to person, place and time and his affect was constricted but appropriate.  Insight and judgment were borderline and memory was fair.  Significantly, suicidal and homicidal ideas were denied.

In September 2008, a private psychological evaluation and opinion pertaining to the Veteran's PTSD and associated occupational functioning since 1998 was received.  In her report, the psychologist indicated that there was little doubt that the Veteran had remained severely impaired for decades, resulting in unemployability since 1998.  She stated that the Veteran's symptoms had remained all consuming for decades preventing him from functioning and surviving in society, other than on the streets, forming the very basis for his severe impairments, occupationally, socially, and behaviorally.  To the best of her clinical knowledge, she opined that the Veteran was permanently and totally disabled from productive work.  

In September 2009, the Veteran underwent a VA examination.  The examiner found that the Veteran's service-connected PTSD had precluded employment for the last 9 years due to medicating his PTSD symptoms with alcohol and drugs.  In a January 2010 addendum opinion, the September 2009 examiner opined that the Veteran likely had been unemployable since 2006 when he was hospitalized for suicidal ideation with subsequent hospitalizations in 2008 and 2009 for PTSD.  In accordance with the Board's October 2010 remand, to clear up any discrepancy in the two VA opinions, an additional addendum opinion was obtained in November 2011.  On that occasion, the September 2009 VA examiner indicated that it was likely that the Veteran became unemployable in 2000 which was when psychiatric treatment records began to show instability in his psychiatric condition.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that prior to December 13, 2000, the Veteran's PTSD symptomatology is appropriately evaluated as 50 percent disabling and PTSD symptomatology does not more nearly approximate the rating criteria necessary for the assignment of the next-higher 70 percent at any time prior to December 13, 2000. 

Prior to December 13, 2000, the contemporaneous VA treatment records demonstrate that the Veteran's symptoms of PTSD were moderate in degree.  In this regard, the only GAF score assigned prior to December 13, 2000 was 55 in May 2000.  Although the record certainly reflects some impairment in the Veteran's occupational functioning due to his inability to cope with persons of authority, he generally appeared to be functioning satisfactory as demonstrated by his ability to successfully maintain and/or regain employment.  Indeed, in July 2000, the Veteran reported that he was last employed in January 2000 where he worked as a clerk for 14 months prior.  In addition, in May 2000, the Veteran reported that he worked "regular jobs" on the side.  In November 2000, he was reportedly working as a painter doing home improvement for a contractor and he "worked on the side" as well.  In December 2000, he moved into his own apartment and established a savings account.  

Although a Social Security Earnings Statement shows that the Veteran's reported income during this time ranged from no income in 1998 to $1,163.00 in 2000, the Board finds this document to be of questionable probative value.  In this regard, contrary to the Veteran's self-reported employment history noted throughout the record, the annual earnings statement from the SSA shows vastly under reported income for those years.  In addition, it appears that since the Veteran's discharge from service in 1971, his employment and associated income and compensation has admittedly been of a nature that it would not be reported and/or recorded on the Veteran's Social Security earnings statement.  

The Board acknowledges the September 2008 opinion from a private psychologist suggesting that the Veteran's PTSD symptomatology has resulted in his unemployability since 1998.  However, the Board finds such opinion to be inconsistent with the more probative contemporaneous treatment records, to include the Veteran's own self-reports concerning his employment.  

Although the Veteran's reported legal history may be reflective of impaired impulse control and the evidence above is demonstrative of difficulty adapting to stressful circumstances (including work or a work like setting), prior to December 13, 2000, the objective contemporaneous medical evidence does not otherwise demonstrate that the Veteran's symptomatology was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Moreover, the Veteran's PTSD was not otherwise productive of the majority of the symptomatology outlined for the next higher 70 percent evaluation.  

Specifically, although the Veteran frequently reported social isolation and a lack of any meaningful relationships prior to December 13, 2000, VA treatment records also show that the Veteran intermittently lived with family and friends.  In addition, from July to December 2000, the Veteran was an active participant in VA group treatment for PTSD with fellow Vietnam veterans and he even attended social gatherings with the group.  In August 2000, he reported that he enjoyed the group.  Indeed, in November 2000, the Veteran reported that it had been good for him to meet other Vietnam veterans who were trying to live positive lives.  Moreover, occasional church attendance was also noted during this time.  As such, while the evidence does show impaired social functioning and difficulty establishing and maintaining social relationships, the evidence of record is not reflective of an inability to establish and maintain effective relationships prior to December 13, 2000.

Similarly, prior to December 13, 2000, the Veteran consistently denied experiencing suicidal and/or homicidal ideations on all occasions except for one instance in July 2000 when occasional, but not recent, suicidal and/or homicidal ideations were reported.  Subsequent VA examinations and treatment notes show that the Veteran consistently denied any history of suicidal and/or homicidal plans or attempt until sometime in 2006.  To date, the Veteran has not asserted this to be incorrect.  Accordingly, although the Veteran did report experiencing suicidal and/or homicidal ideations on one occasion prior to December 13, 2000, the evidence demonstrates that such ideations occurred only on one occasion and were passive in nature as opposed to active and persistent ideation with an established plan or intent.  

Regarding whether the Veteran experienced near continuous panic or depression affecting his ability to function independently, appropriately and effectively prior to December 13, 2000, the record does show intermittent complaints of anxiety and depression.  However, there was no indication that such complaints were continuous or that they affected the Veteran's ability to function independently, appropriately, and effectively.  Indeed, while the Veteran lost his license for driving while intoxicated, it was noted that he actively worked to decrease his alcohol consumption and to regain his license.  Moreover, VA treatment notes frequently indicated that the Veteran was emotionally stable and able to express himself well.  The Veteran also appeared to present for VA group and individual treatment without issue.  In December 2000, the Veteran was able to obtain his own apartment and establish a savings account.  Finally, there was no indication at any time that the Veteran was unable to maintain acceptable personal hygiene and appearance.  As such, the evidence prior to December 13, 2000 is not reflective of near continuous panic or depression affecting his ability to function independently.

Regarding whether the Veteran engaged in obsessive rituals that interfered with routine activities prior to December 13, 2000, the Veteran did report on one occasion in May 2000 that he got up 2 to 3 times per night to check his doors or if he heard a dog bark.  However, VA treatment records are otherwise negative regarding reports or findings of obsessive or ritualistic behavior.  

Moreover, there is no objective evidence dating prior to December 13, 2000 indicating that the Veteran's PTSD has resulted in neglect of personal hygiene and appearance, spatial disorientation or speech intermittently illogical, obscure, or irrelevant.   

Although the record does demonstrate that the Veteran may have some impaired impulse control and difficulty establishing and maintaining effective relationships, the evidence does not demonstrate that he suffers from the majority of the criteria necessary to establish a rating in excess of 50 percent for PTSD at any time prior to December 13, 2000.  Accordingly, the Board finds that the 50 percent rating assigned for PTSD prior to December 13, 2000 is appropriate and the preponderance of the evidence of record demonstrates that the Veteran's PTSD symptoms do not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such conclusion is consistent with the GAF score assigned prior to December 13, 2000 which reflects occupational and social impairment with reduced reliability and productivity.  Moreover, the symptomatology described is more consistent with the criteria for a 50 percent rating than with a higher rating.  Accordingly, the Board finds that the 50 percent evaluation currently assigned for PTSD prior to December 13, 2000 is appropriate.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board concludes that the contemporaneous medical findings are of greater probative value than the Veteran's and his representatives allegations regarding the severity of his PTSD symptomatology prior to December 13, 2000.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 50 percent initial evaluation currently assigned for PTSD prior to December 13, 2000.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria for an initial disability rating in excess of 50 percent for PTSD at any time prior to December 13, 2000, the preponderance of the evidence is against the claim and an increased disability rating is denied for the entire period.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Effective Date prior to December 13, 2000 for the award of a TDIU 

This appeal originated from the grant of service connection for PTSD.  The effective date for an increased rating [for a disability once service connected] will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

The United States Court of Appeals for Veterans Claims (Court) recently held that a request for a total disability rating based on individual unemployability "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curium).

In Mayhue v. Shinseki, the Court found that because the claim for TDIU was received by VA within one year of the grant of service connection based on an initial application for benefits, the TDIU claim "was part of his initial application for benefits for [PTSD], not a part of a new claim for increased compensation."  Mayhue v. Shinseki, No. 09-0014 (U.S. Vet. App. Jan. 18, 2011) (emphasis in original).  

Here, the Veteran filed an initial claim for service connection for PTSD on January 8, 1998 which was ultimately granted on February 15, 2005 and a 50 percent evaluation was assigned effective January 8, 1998, the date of claim for service connection.  The Veteran timely appealed the 50 percent evaluation assigned.  A formal claim for TDIU was not received until November 13, 2009.  Thus, the RO's assignment of December 13, 2000 as the effective date for TDIU reflects the RO's view that evidence of unemployability was submitted within 1 year of the February 2005 rating decision granting benefits for PTSD making the claim for TDIU part of the Veteran's initial claim for benefits.  As such, the Veteran's claim for TDIU will be considered to have been received by VA on the date his claim for service connection for PTSD was received: January 8, 1998.  Therefore, consideration of unemployability as far back as the date of the underlying claim for service connection for PTSD is required.  Based on the representative's statement of the issues remaining on appeal, it appears that he is in agreement with the earliest possible effective date of January 8, 1998.  

Thus, the central inquiry is whether the Veteran's service-connected PTSD alone was of sufficient severity to produce unemployability at any time since January 8, 2008 and prior to the December 13, 2000 effective date currently assigned.    

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to a total rating based on individual unemployability on an extraschedular basis may be considered when the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.); see also Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Review of the claims file shows that prior to December 13, 2000, the Veteran's only service-connected disability was PTSD, rated as 50 percent disabling, which the Board upheld at 50 percent in this decision.  His combined disability rating prior to December 13, 2000 was 50 percent.  Thus, the Veteran did not meet the minimum schedular criteria for TDIU.

That notwithstanding, it is the policy of VA that all Veterans who are not able to secure and follow a substantial gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate whether there are circumstances in the Veteran's case, apart from a nonservice-connected condition and advancing age, that would justify a TDIU on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history. Faust v. West, 13 Vet. App. 342, 355 (2000). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  According to the U.S. Census Bureau's Housing and Household Economics Statistics Division, the poverty threshold for one person under 65 years of age was $8480.00 in 1998 and $8,794.00 in 2000. 

In this case, the Veteran's occupational history since his separation from service is unclear at best.  September 1999 and February 2004 statements of the Veteran pertaining to his employment history since his separation from service in 1971 show that in 1971, he reportedly worked for 3 months as a laborer, for 6 months as a driver at a bank, and for 4 months as a security guard.  In 1972, he reportedly worked as an insurance agent for 8 months and as a warehouse worker for 5 months.  In 1974, he reportedly worked as a bank courier for 6 months.  From 1977 to 1979 he reportedly worked as a body shop delivery driver.  From sometime in 1979, he reportedly worked as a social worker for 14 months.  From 1980 to 1981 he worked in baggage for an airline.  From sometime in 1984, he worked in a factory for 14 months.  From 1984 or 1985 to 1999, the Veteran reportedly worked maintenance at a rental property and in home improvement and painting.  He has reported that he completed two years of community college.

As noted above, VA treatment records dating prior to December 13, 2000 do not provide a consistent picture of the Veteran's employment status.  They do show that the Veteran reported that he was unemployed in February, March, and July 1999.  In November 1999, the Veteran reported that he was employed for 1 month but quit due to a conflict with a supervisor.  In February 2000, the Veteran stated that he was employed but he quit a few days prior due to anger management and difficulty with authority.  In March 2000, the Veteran reported that he was doing subcontracting work with his nephew while looking for full-time employment.  In May 2000, the Veteran reportedly became unemployed 13 months prior when the owner of the property where he worked doing maintenance passed away.  The Veteran stated that he was compensated for such employment with an apartment.  He also reported that he worked other "regular jobs" during that time.  In June 2000, he reported that he walked off of a painting job a week prior because the client was Vietnamese and it triggered intrusive thoughts.  In July 2000, he reported during group treatment that he was a painter.  On another occasion in July 2000, he indicated that he was last employed in January 2000 as a clerk for 14 months prior.  In August 2000, he stated he was better off working alone or self-employed.  In November 2000, the Veteran reportedly worked as a painter for a contractor and he did work on the side as well.  In December 2000, the Veteran moved into a new apartment and was able to start a savings account.  He also reported that he had been working all day prior.  On a separate occasion in December 2000 he reported working regularly for a painting business.  

In November 2009, the Veteran submitted VA Form 21-8940, Application for Increased Compensation Based on Unemployability, indicating that he last worked full-time doing maintenance and painting in 1985.  He earned $9,648.00 that year.  From 1997 to 2001, he was self-employed 25 to 30 hours a week doing home improvement and he made $700.00 to $800.00 dollars a month.  He reportedly lost 7 months of time per year from illness.  He stated that he became too disabled to work in 2001 when, despite allegedly being self employed, "they" told him that his bad temper and lack of concentration affected his job.

In September 2008, the Veteran submitted a copy of his personal earnings record from the Social Security Administration (SSA).  Contrary to the Veteran's self-reported employment history outlined above, the annual earnings statement shows that in 1998, the Veteran did not have any reported income.  In 1999, his reported income was $2,604.00.  In 2000, his reported income was $1,163.00.  Accordingly, although this document indicates that the Veteran's reported earnings during this time were below the poverty threshold during each respective year, the Board finds this document to be of little probative value in determining whether the Veteran's PTSD prevented him from obtaining substantially gainful employment during this time.  Indeed, the Veteran's own self-reported job history suggests that much of his earnings and compensation for employment were of such a nature that they were not reported.  Indeed, VA treatment notes show that despite reports of employment during this time, the Veteran admittedly had not filed a tax return in a number of years.

From a medical standpoint, as previously discussed, the contemporaneous VA treatment records dating prior to December 13, 2000 describe the Veteran's functional impairment resulting from his PTSD symptomatology as mild-to-moderate in degree.  Such description of the Veteran's PTSD symptomatology is consistent with the Veteran's reported symptoms of PTSD during this time.  Prior to December 13, 2000, while there was evidence of difficulty obtaining employment, there is no indication that any mental health provider suggested that the Veteran's PTSD symptomatology precluded him from obtaining gainful employment at any time.  Indeed, the Veteran himself indicated on multiple occasions that he would do, and he indeed had done well in, employment working along rather than with others.   

As previously discussed, the claims file contains numerous retrospective medical opinions addressing the Veteran's disability level and at exactly at what time it became factually ascertainable that an increased in disability had occurred or at what time his PTSD prevented him from obtaining substantially gainful employment.  

A private September 2008 opinion indicated that the Veteran had remained severely impaired for decades, resulting in unemployability since 1998 as evidenced by his Social Security Earnings statement which she noted revealed earnings under the poverty threshold since 1998.  

In September 2009, a VA examiner opined that the Veteran's service-connected PTSD had precluded employment for the last 9 years due to medicating his PTSD symptoms with alcohol and illicit drugs.  In a January 2010 addendum opinion, the September 2009 examiner opined that the Veteran likely had been unemployable since 2006, at which time he was hospitalized for suicidal ideation with subsequent hospitalizations in 2008 and 2009 for PTSD.  To clear up any discrepancy in the two VA opinions, an additional addendum opinion was obtained in November 2011 which indicated that it was likely that the Veteran became unemployable in 2000 when psychiatric treatment records began to show instability in his psychiatric condition.  

In reconciling the aforementioned VA opinions with the private September 2008 opinion suggesting that the Veteran had been unemployable due to PTSD since 1998, the Board notes that the private opinion was primarily based on the Veteran's reported income as reflected in his SSA earnings statement from 1999 through 2000.  However, the private psychologist did not account for the Veteran's consistent reports of employment prior to December 13, 2000.  Although the Veteran's reported income may have fallen below the poverty threshold from 1998 through 2000, the Veteran's non-reported income was not factored into consideration.  Finally, the private psychologist did not consider the Veteran's frequent reports that he was able to maintain employment in the past in a setting where he worked alone rather than with other people and that he was considering self-employment for that reason.  In this regard, the Board notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, from January 8, 1998 through December 2000, the Veteran himself indicated that he was employed as a clerk for 14 months, ending in January 2000.  Thus, it appears that the Veteran was gainfully employed from approximately September 1998 to January 2000.  From January 2000 through December 2000, the Veteran frequently indicated that he was working regularly for various contractors and doing regular jobs on the side as a painter and doing home improvement work.  Indeed, the Veteran was making sufficient income in December 2000, at time at which he was reportedly unemployed, that allowed for him to obtain his own apartment and begin a savings account.  Moreover, VA treatment records during this time frequently described the Veteran's symptomatology as stable and noted that the Veteran was able to express himself well.  Mental status examination in December 2000 showed that the Veteran was cooperative with slow speech.  His mood was mildly depressed and anxious.  He was alert and oriented to person, place and time and his affect was constricted but appropriate.  Insight and judgment were borderline and memory was fair.  As such, the Board is unable to find that prior to December 13, 2000, the evidence is not reflective of any increase in the Veteran's service-connected PTSD disability.  

On review, the Board finds that the preponderance of the evidence is against finding that the Veteran was unemployable due to service-connected PTSD prior to December 13, 2000.  The Board has considered all relevant evidence and acknowledges the various statements that the Veteran has been totally disabled since January 8, 1998.  The evidence clearly shows that the Veteran has some mental limitations or restrictions due to his service-connected PTSD and the Board concedes that the claimant would likely be unable to work in any socially demanding occupation.  As illustrated in the factual background, however, there is a significant amount of evidence which suggests that the Veteran is not totally disabled from all forms of employment.  

Determining whether the evidence is in equipoise is not a matter of counting the positive versus negative opinions of record, but rather, is based on a review of the overall evidence with application of the appropriate legal standard.  Based on the above discussion, the Board finds that the overall negative evidence outweighs the positive evidence and as such, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

As discussed in detail above, the Board has determined that the Veteran was not unemployable due to service-connected disabilities prior to December 13, 2000.  Thus, there is no basis for referral for extraschedular consideration for the period prior to December 13, 2000.  See 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In summary, the Board has considered all relevant evidence and finds that the criteria for an effective date prior to December 13, 2000, for the award of a total disability evaluation based on individual unemployability are not met.  See 38 C.F.R. §§ 3.400(o)(1), 4.16.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating greater than 50 percent from January 8, 1998 to December 13, 2000 for PTSD is denied. 

Entitlement to an effective date earlier than December 13, 2000 for the award of a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


